Citation Nr: 0425776	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  02-12 918A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to 
February 1972, and from October 1976 to November 1978.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, which denied service connection for PTSD.

The veteran testified before the undersigned Veterans Law 
Judge at a video hearing in May 2004.  A transcript of that 
hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Under the regulations, service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (2003); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2003). 

The veteran has produced medical evidence in the form of a 
letter from K. Northwall, M.D., which shows that he received 
a diagnosis of PTSD.  The April 2002 letter documented the 
veteran's alleged stressors which involve sights he witnessed 
as an undercover narcotics military police officer.  A May 
2002 VA psychiatric examination confirmed the diagnosis of 
PTSD.  The VA examiner documented the alleged in-service 
stressors in May 2002.  The veteran also offered testimony as 
to these stressors at his May 2004 hearing.  

Where a veteran reports a stressor, and credible evidence of 
the stressor is needed, VA will:

Request specific details of the in-
service stressful incident(s): date(s), 
place(s), unit of assignment at the time 
of the event(s), description of the 
event(s), medal(s) or citation(s) 
received as a result of the event(s), 
and, if appropriate, name(s) and other 
identifying information concerning any 
other individuals involved in the 
event(s).  As a minimum, the claim must 
indicate the location and approximate 
time (a 2-month specific date range) of 
the stressful event(s) in question, and 
the unit of assignment at the time the 
stressful event occurred.  Inform the 
veteran that this information is 
necessary to obtain supportive evidence 
of the stressful event(s) and that 
failure to respond or an incomplete 
response may result in denial of the 
claim.   
M21-1, Part III, Para. 5.14(c) (Aug. 12, 2003). 

This action does not appear to have been undertaken.  The 
lack of such action may be due to the fact that on the VA 
examination in March 2002, the examiner did not diagnose 
PTSD.  However, VA has since confirmed a diagnosis of PTSD.

Moreover, the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126, and Pub. L. No. 108-183, §§ 701(a),(b); 117 Stat. 
2651 (Dec. 16, 2003) (to be codified at 38 U.S.C.A. § 5102, 
5103(b)), specifically provides that the duty to assist 
includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  38 
U.S.C.A. § 5103A(b)(1), (2).  

At his May 2004 hearing, the veteran testified that he was 
receiving psychiatric treatment from Dr. Northwall.  Although 
Dr. Northwall has submitted a letter to the VA and a single 
treatment record from August 2001, the veteran's complete 
psychiatric treatment records are not part of the claims 
folder.  

Also, a November 2000 letter from M. Meiler, M.D., indicates 
that he veteran received treatment from him for the past two 
years for increasing difficulty sleeping and Dr. Meiler 
opined that it was perhaps part of PTSD.  Dr. Meiler's 
treatment records are not associated with the claims folder.  

VA has a duty to obtain records of treatment reported by 
private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).   

Accordingly, this case is REMANDED for the following 
development:

1.  The AMC or RO should ask the veteran 
to provide the specific information 
needed to obtain credible supporting 
evidence from the U.S. Armed Services 
Center for Unit Records Research (CURR) 
in accordance with M21-1, Part III, Para. 
5.14(c).  If the veteran provides 
sufficient information, the AMC or RO 
should attempt to obtain credible 
supporting information from CURR. 

2.  The AMC or RO should take the 
necessary steps to obtain records of the 
veteran's treatment from Dr Northwall and 
Dr. Meiler. 

3.  The AMC or RO should then re-
adjudicate the veteran's claim, and if it 
remains denied, issue a supplemental 
statement of the case.

Thereafter, the case should be returned to the Board, if in 
order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



